Title: Thomas Jefferson to Tadeusz Kosciuszko, 26 February 1810
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          
            
              My dear General & friend
               
                     Monticello 
                     Feb. 26. 10.
            
            
		  
		   I have rarely written to you; never but by safe conveyances; & avoiding every thing political, lest, coming from one in the station I then held, it might be imputed injuriously to our country, or perhaps even excite jealousy of you. hence my letters were necessarily dry. retired now from public concerns, totally unconnected with them, and avoiding all curiosity about what is done or intended, what I say is from myself only, the workings of my own mind, imputable to nobody else.
		  The anxieties which I know you have felt, on seeing exposed to the justlings of a warring world, a country to which in early life you devoted your sword & services, when oppressed by foreign dominion, were worthy of your philanthropy & disinterested attachment to the freedom and happiness of man. altho’ we have not made all the provisions which might be necessary for a war in the field of Europe, yet we have not been inattentive to such as would be necessary here. 
		  from the moment that the affair of the Chesapeake rendered the prospect of war imminent, every faculty was exerted to be prepared for it, & I think I may venture to solace you with the assurance that we are in a good degree prepared.
			 
			 military stores for many campaigns are on hand, all the necessary articles (sulphur excepted) & the art of preparing them among ourselves abundantly, arms in
			 our magazines for more men than will ever be required in the field, & 40,000. new stand yearly added, of our own fabrication, superior to any we have ever seen from Europe; heavy artillery much beyond
			 our need, an increasing stock of field pieces, several founderies casting one every other day, each; 
                  a
			 military school of about 50. students which has been in operation a dozen years, and the manufacture of men constantly going on, and adding 40,000. young souldiers to our force every year that the war is
			 deferred: at all our seaport towns of the least consequence we have
			 erected works of defence, and assigned them gunboats, carrying one or two heavy pieces, either 18s 24s or 32 pounders, sufficient, in the smaller harbors to repel the predatory attacks of privateers or single armed ships, & proportioned in the larger harbors to such more serious attacks
			 as they may probably be exposed to. all these were nearly ready completed, & their gunboats in readiness, when I retired from the government. 
                  the works of New York & New Orleans alone, being on a much larger scale, are not yet compleated. the former will be finished this summer, mounting 438. guns, & with the aid of from 50. to 100. gunboats will be adequate to the resistance of any fleet which will ever be trusted across the Atlantic; the works for N. Orleans are less advanced. these are our preparations. they are very
			 different from what you will be told by newspapers, and travellers, even Americans. but it is not to them the government
			 communicates the public condition. ask one of them if he knows the exact state of any one 
                     particular harbour, and you will find probably that he does not know even that of the one he comes from.
			 you
			 will ask perhaps where are the proofs of these preparations for one who cannot go & see
			 them. I answer, in the acts of Congress authorising such preparations, & in your knolege of me that, if authorised, they would be executed.
			 two
			 measures have not been adopted which I pressed on Congress repeatedly at their meetings. the one, to settle the whole ungranted territory of Orleans by donations of land to able bodied young men, to be engaged & carried there at the public expence, who would constitute a force always ready on the spot to defend New Orleans.the
			 other was to class the militia according to the years of their birth, & make all those from 20. to 25. liable to be trained & called into service at a moment’s warning. this
			 would have given us a force of 300,000. young men, prepared by proper training for service in any part of the US. while those who had passed thro’ that period would remain at home liable to be used in their own or adjacent states. these two
			 measures would have compleated what I deemed necessary for the
			 entire security of our country. they would have given me, on
			 my retirement from the government, of the nation, the consolatory reflection that having
			 found, when I was called to it, not a single seaport town in a condition to repel a levy of contribution by a single privateer or pirate,
			 I had left every harbor so prepared by works &
			 gunboats
			 as to be in a reasonable state of security against any probable attack,
			 the
			 territory of Orleans acquired & planted with an internal force sufficient for it’s protection, & the whole territory of the US. organised by such a classification of it’s male force as would give it the benefit of all it’s young population for active service, and that of a middle & advanced age for stationary
			 defence.
			 but these measures will, I hope, be compleated by my successor, who, to the purest principles of republican patriotism, adds a wisdom & foresight second to no man on earth.
            So much as to my country. now a word as to myself. I am retired to Monticello, where, in the bosom of my family, & surrounded by my books, I enjoy a repose to which I have been long a stranger.
			 my
			 mornings are devoted to correspondence.
			 from breakfast to
			 dinner I
			 am in my shops, my garden, or on horseback among my farms; from dinner to dark I give to society & recreation with my neighbors & friends;
			 &
			 from candlelight to early bed-time I read.
			 my
			 health is perfect; and my strength considerably reinforced by the activity of the course I pursue; perhaps it is as great as usually falls to the lot of near 77 
                     67. years of age. I
			 talk of ploughs & harrows, seeding & harvesting, with my neighbors, &
			 of politics too, if they chuse, with as little reserve as the rest of my fellow citizens,
			 & feel at length the blessing of being free to say & do what I please, without being responsible for it to any mortal.a part of my occupation, & by no means the least
			 pleasing,
			 is
			 the direction of the studies of such young men as ask it. they place themselves in the neighboring village, and have the use of my library & counsel, & make a part of my society. in
			 advising
			 the course of their reading, I endeavor to keep their attention fixed on the main objects of all science, the freedom & happiness of man. so that coming to bear a share in the councils and
			 government of their country, they will keep ever in view the sole objects of all legitimate government.
            From this portion of my personal condition, I must turn to another of unpleasant hue, and apologize to you for what has given me much mortification. for some time before I retired from the government I anxiously endeavored to have all outstanding accounts called in, & no new ones contracted, that I might retire, at least without any embarrasment of debt. wholly occupied with the care of pu 
                  the public affairs, I was obliged to trust to others for that of my own: and in the last
                   moments of my stay in Washington, notwithstanding my precautions, accounts came in in a mass so overwhelming as to exceed all my resources by ten or twelve thousand Dollars. a friend accomodated me readily with a considerable part of the deficiency, to be reimbursed out of the first proceeds of my estate.
			 while sunk in
			 affliction
			 as to the residue, mr Barnes suggested that the public were paying off the whole of the 8. percent stock, that he had not yet recieved yours of that description, or reinvested it in any other form: that he had thought
			 of placing it in bank stock, but, he supposed, if I should pay you an interest equal to the dividends on bank stock, it would be indifferent to you from what hand your profits came:
			 &
			 that
			 the 4500.D. of yours then disengaged, would entirely relieve my remaining deficiency. the proposition was like a beam of light; & I was satisfied that were you on the spot to be consulted the
			 kindness of your heart would be gratified, while recieving punctually the interest for your own subsistence, to let the principal be so disposed of for a time, as to lift a friend out of
			 distress.
			 I
			 therefore gave mr Barnes a proper written acknolegement of the debt, & he applied your 8. percent principal to the closing of my affairs.
			 I
			 was the more encouraged to do this, because I knew it was not your intention to call your capital from
			 this country during your life, & that should any accident happen to you, it’s charitable destination, as directed by the paper you left with me, would not be at all delayed.
			 I
			 have set apart an estate of 3000.D. a year which I have at some distance from Monticello, & which is now engaged in reimbursing what was furnished by the friend I alluded to. it will be nearly accomplished by the close of this year. two more years will suffice for the residue of that, & yours; when this part of your funds can again be invested in some of the monied institutions. the diversion of it from them for 4. or 5. years, will in the mean time have saved me. but the affliction is a sore one, & needs the solace of your approbation. instead of the unalloyed happiness of retiring, unembarrased & independent, to the enjoiment of my estate, which is ample for my limited views, I have to pass such a length of time in a thraldom of mind never before known to me. except for this, my happiness would have been perfect. that yours may never need 
                        know disturbance, & that you may enjoy as many years of life, health & ease as yourself shall wish, is the sincere prayer of your constant & affectionate friend.
            
              Th:
              Jefferson
          
          
            P.S. I put under cover herewith mr Barnes’s letter with his annual account & a remittance of £200. sterl. the Duplicates shall follow by another occasion.
          
         